Exhibit 10.1

EXECUTION COPY

WAIVER, CONSENT AND NINTH AMENDMENT

TO AMENDED AND RESTATED FINANCING AGREEMENT

WAIVER, CONSENT AND NINTH AMENDMENT, dated as of December 31, 2009 (the “Ninth
Amendment”), to the Financing Agreement referred to below, by and among
(i) ENHERENT CORP., a Delaware corporation (“enherent” or the “Parent”), and
each Subsidiary of Parent listed as a borrower on the signature pages thereto
(together with the Parent, each, a “Borrower” and collectively, the
“Borrowers”), and (ii) ABLECO FINANCE LLC, a Delaware limited liability company
(“Ableco”) as lender and as agent (in such capacity, the “Agent”) for itself and
each Person that purchases any portion of Ableco’s rights and obligations under
the Financing Agreement pursuant to Sections 2.07 and 10.07 thereof
(collectively with Ableco, the “Lenders”).

WHEREAS, the Borrowers, the Agent and the Lenders are parties to the Amended and
Restated Financing Agreement dated as of April 1, 2005 (as amended to date, the
“Financing Agreement”), pursuant to which the Lenders have agreed to make
certain term loans and revolving loans to the Borrowers from time to time in an
aggregate principal amount at any time outstanding not to exceed the aggregate
amount set forth in the Financing Agreement; and

WHEREAS, the Borrowers have requested that the Agent and the Lenders (a) amend
certain provisions of the Financing Agreement to, among other things,
(i) provide for the extension of the Revolving Loan Maturity Date from April 1,
2010 to December 31, 2010 and (ii) provide for a $601,822 of Additional
Availability (as hereinafter defined), the proceeds of which will be used to
prepay the Term Loan B in full; and (b) waive the Events of Default arising
under Sections 8.01(d) and (e) of the Financing Agreement as a result of the
Borrowers’ failure to comply with Section 6.03 of the Financing Agreement as
more fully described in Section 3 hereof; and based upon the terms and
conditions set forth herein, the Lenders and the Agent have agreed to such
amendments and waiver;

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:

1.    Definitions in Ninth Amendment. Any capitalized term used herein and not
defined shall have the meaning assigned to it in the Financing Agreement.

2.    Amendments.

(a)    Section 1.01 of the Financing Agreement is hereby amended by adding the
following new definitions in their appropriate alphabetical order, as follows:

“‘Additional Availability’ shall have the meaning specified therefor in the
definition of Borrowing Base.”

“‘Ninth Amendment’ means the Waiver, Consent and Ninth Amendment to Amended and
Restated Financing Agreement, dated as of December 31, 2009, by and among the
Borrowers, the Agent and the Lenders.”



--------------------------------------------------------------------------------

‘“Ninth Amendment Effective Date’ means the date on which all of the conditions
precedent set forth in Section 3 of the Ninth Amendment have been satisfied or
waived in writing.”

(i)    Section 1.01 of the Financing Agreement is hereby amended by amending and
restating the definition of the term “Borrowing Base” in its entirety to read as
follows:

“‘‘Borrowing Base’ means, at any time, (a) the sum of (i) 85% of the Net Amount
of Eligible Accounts Receivable at such time, plus (ii) 80% of the Net Amount of
Unbilled Accounts Receivable at such time less, with respect to each Account
Debtor, the aggregate amount of accounts payable by the Borrowers to such
Account Debtor at such date, plus (iii) $601,822, provided that, on the first
Business Day of each month, commencing on January 1, 2010, the amount set forth
in this clause (iii) shall be automatically and immediately reduced by (A) for
the month of January 2010, $11,822, (B) for the months of February, March and
April, 2010, $10,000 and (C) thereafter, $45,000, and, simultaneously with any
such reduction, the Borrowers shall make any prepayment required by
Section 2.05(c)(i) (the amounts described this clause (iii) being the
“Additional Availability”), less (b) the FCR Reserve and any reserves reasonably
established by the Agent from time to time.”

(b)    The definition of “Final Maturity Date” set forth in Section 1.01 of the
Financing Agreement is hereby amended and restated in its entirety to read as
follows:

“‘Final Maturity Date’ means December 31, 2010, or such earlier date on which
any Loan shall become due and payable, in whole or in part, in accordance with
the terms of this Agreement and the other Loan Documents.”

(c)    The definition of “Revolving Loan Maturity Date” set forth in
Section 1.01 of the Financing Agreement is hereby amended and restated in its
entirety to read as follows:

““Revolving Loan Maturity Date” means December 31, 2010 or such earlier date on
which the Revolving Loans shall become due and payable, in whole or in part, in
accordance with the terms of this Agreement and the other Loan Documents.”

(d)    Section 5.01(v) of the Financing Agreement is hereby amended and restated
in its entirety to read as follows:

“(v)    Use of Proceeds. The proceeds of the Loans shall be used to (i) pay the
costs and expenses relating to the transactions contemplated hereby; and
(ii) fund the Borrowers ongoing working capital requirements, provided that the
proceeds of any Additional Availability made hereunder shall be used to prepay
the Term Loan B.”

(e)    Section 6.03(a) of the Financing Agreement is hereby amended and restated
in its entirety to read as follows:

 

-2-



--------------------------------------------------------------------------------

“(a)    Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio of
the Parent and its Subsidiaries, at the end of any fiscal quarter of the Parent
and its Subsidiaries, to be less than (i) with respect to the first fiscal
quarter of 2010, 0.25 to 1 .0 and (ii) for any fiscal quarter thereafter, 0.5 to
1.0.”

(f)    Section 6.03(b) of the Financing Agreement is hereby amended and restated
in its entirety to read as follows:

“(b)    Consolidated EBITDA. Permit Consolidated EBITDA of the Parent and its
Subsidiaries, at the end of any fiscal quarter of the Parent and its
Subsidiaries, to be less than (i) with respect to the first fiscal quarter of
2010, $50,000 and (ii) for any fiscal quarter thereafter, $100,000.”

3.    Waiver and Consent.

(a)    Pursuant to the request by the Borrowers, but subject to satisfaction of
the conditions set forth in Section 3 hereof, and in reliance upon (i) the
representations and warranties of Borrowers set forth herein and in the
Financing Agreement and (ii) the agreements of the Borrowers set forth herein,
the Lenders and the Agent hereby waive any Event of Default that may arise under
Sections 8.01(d) and (e) of the Financing Agreement by reason of (A) the
Borrowers’ failure to maintain the minimum Fixed Charge Coverage Ratio for the
fiscal quarter ending December 31, 2009 in accordance with Section 6.03(a) of
the Financing Agreement and (B) the Borrowers’ failure to maintain the minimum
Consolidated EBITDA for the fiscal quarter ending December 31, 2009 in
accordance with Section 6.03(b) of the Financing Agreement.

(b)    The waiver in this Section 3 shall be effective only in this specific
instance and for the specific purposes set forth herein and does not allow for
any other or further departure from the terms and conditions of the Financing
Agreement or any other Loan Document, which terms and conditions shall remain in
full force and effect.

4.    Conditions to Effectiveness. This Ninth Amendment shall become effective
only upon satisfaction in full, in a manner satisfactory to the Agent, of the
following conditions precedent (the first date upon which all such conditions
shall have been satisfied being herein called the “Ninth Amendment Effective
Date”):

(a)    The representations and warranties contained herein, in Section 5.01 of
the Financing Agreement and in each other Loan Document and certificate or other
writing delivered to the Agent pursuant hereto on or prior to the Ninth
Amendment Effective Date shall be correct on and as of the Ninth Amendment
Effective Date as though made on and as of such date, except to the extent that
such representations and warranties (or any schedules related thereto) expressly
relate solely to an earlier date (in which case such representations and
warranties shall be true and correct on and as of such date); and, no Default or
Event of Default (other than the Event of Default waived by Section 3 hereof)
shall have occurred and be continuing on the Ninth Amendment Effective Date.

 

-3-



--------------------------------------------------------------------------------

(b)    The Agent shall have received counterparts of this Ninth Amendment which
bear the signatures of each Borrower.

(c)    All legal matters incident to this Ninth Amendment shall be satisfactory
to the Agent and its counsel.

5.    Representations and Warranties. Each Borrower hereby represents and
warrants to the Agent and the Lenders as follows:

(a)    Representations and Warranties; No Event of Default. The representations
and warranties herein, in Section 5.01 of the Financing Agreement and in each
other Loan Document and certificate or other writing delivered to the Agent or
the Lenders pursuant hereto on or prior to the Ninth Amendment Effective Date
shall be correct on and as of the Ninth Amendment Effective Date as though made
on and as of such date, except to the extent that such representations and
warranties (or any schedules related thereto) expressly relate solely to an
earlier date (in which case such representations and warranties shall be true
and correct on and as of such date); and no Default or Event of Default (other
than the Event of Default waived by Section 3 hereof) shall have occurred and be
continuing on the Ninth Amendment Effective Date.

(b)    Organization, Good Standing, Etc. Such Borrower (i) is a corporation duly
organized, validly existing and in good standing under the laws of the state of
its organization, (ii) has all requisite power and authority to execute, deliver
and perform this Ninth Amendment and to perform the Financing Agreement, as
amended hereby, and (iii) is duly qualified to do business and is in good
standing in each jurisdiction in which the character of the properties owned or
leased by it or in which the transaction of its business makes such
qualification necessary.

(c)    Authorization, Etc. The execution, delivery and performance by such
Borrower of this Ninth Amendment, and the performance by such Borrower of the
Financing Agreement, as amended hereby, (i) have been duly authorized by all
necessary action, (ii) do not and will not contravene such Borrower’s charter or
by-laws, any applicable law or any contractual restriction binding on or
otherwise affecting it or any of its properties, (iii) do not and will not
result in or require the creation of any Lien (other than pursuant to any Loan
Document) upon or with respect to any of its properties, and (iv) do not and
will not result in any suspension, revocation, impairment, forfeiture or
nonrenewal of any permit, license, authorization or approval applicable to its
operations or any of its properties.

(d)    Governmental Approvals. No authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority or other regulatory
body is required in connection with the due execution, delivery and performance
by such Borrower of this Ninth Amendment, or for the performance of the
Financing Agreement, as amended hereby.

(e)    Enforceability of Loan Documents. Each of this Ninth Amendment, the
Financing Agreement, as amended hereby, and each other Loan Document to which
such Borrower is a party is a legal, valid and binding obligation of such
Borrower, enforceable against such Borrower in accordance with its terms, except
as

 

-4-



--------------------------------------------------------------------------------

such enforceability may be limited by or subject to any bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally.

6.    Continued Effectiveness of Financing Agreement. Each Borrower hereby
(i) confirms and agrees that each Loan Document to which it is a party is, and
shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects except that on and after the Ninth Amendment Effective
Date all references in any such Loan Document to “the Financing Agreement”,
“thereto”, “thereof”, “thereunder” or words of like import referring to the
Financing Agreement shall mean the Financing Agreement as amended by this Ninth
Amendment, and (ii) confirms and agrees that to the extent that any such Loan
Document purports to assign or pledge to the Agent or any Lender, or to grant to
the Agent or any Lender a Lien on any collateral as security for the Obligations
of such Borrower from time to time existing in respect of the Financing
Agreement and the other Loan Documents, such pledge, assignment and/or grant of
a Lien is hereby ratified and confirmed in all respects.

7.    Release by the Borrowers.

        Effective on the Ninth Amendment Effective Date, each Borrower, for
itself and on behalf of its successors, assigns, and officers, directors,
employees, agents and attorneys, and any Person acting for or on behalf of, or
claiming through it, hereby waives, releases, remises and forever discharges
each Agent and each Lender, each of their respective Affiliates, and each of
their respective successors in title, past, present and future officers,
directors, employees, limited partners, general partners, investors, attorneys,
assigns, subsidiaries, shareholders, trustees, agents and other professionals
and all other persons and entities to whom any member of the Lenders would be
liable if such persons or entities were found to be liable to the Borrowers
(each a “Releasee” and collectively, the “Releasees”), from any and all past and
present claims, suits, liens, lawsuits, adverse consequences, amounts paid in
settlement, debts, deficiencies, diminution in value, disbursements, demands,
obligations, liabilities, causes of action, damages, losses, costs and expenses
of any kind or character, whether based in equity, law, contract, tort, implied
or express warranty, strict liability, criminal or civil statute or common law
(each a “Claim” and collectively, the “Claims”), whether known or unknown, fixed
or contingent, direct, indirect, or derivative, asserted or unasserted, matured
or unmatured, foreseen or unforeseen, past or present, liquidated or
unliquidated, suspected or unsuspected, which any Borrower ever had from the
beginning of the world, now has, or might hereafter have against any such
Releasee through the Ninth Amendment Effective Date, which Claims relate,
directly or indirectly, to any act or omission by any Releasee that occurred on
or prior to the date of this Ninth Amendment and relate, directly or indirectly,
to the Financing Agreement, any other Loan Document, or any acts or omissions of
any such Releasee with respect to the Financing Agreement or any other Loan
Document, or the lender-borrower relationship evidenced by the Loan Documents,
except for the duties and obligations set forth in the Financing Agreement and
this Ninth Amendment. As to each and every claim released hereunder, each
Borrower hereby represents that it has received the advice of legal counsel with
regard to the releases contained herein, and having been so advised,
specifically waives the benefit of the provisions of Section 1542 of the Civil
Code of California which provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING

 

-5-



--------------------------------------------------------------------------------

THE RELEASE, WHICH IF KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT
WITH THE DEBTOR.”

As to each and every claim released hereunder, each Borrower also waives the
benefit of each other similar provision of applicable federal or state law
(including without limitation the laws of the state of New York), if any,
pertaining to general releases after having been advised by its legal counsel
with respect thereto.

Each Borrower acknowledges that it may hereafter discover facts different from
or in addition to those now known or believed to be true with respect to such
claims, demands, or causes of action and agrees that this instrument shall be
and remain effective in all respects notwithstanding any such differences or
additional facts. Each Borrower understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.

Each Borrower, for itself and on behalf of its successors, assigns, and
officers, directors, employees, agents and attorneys, and any Person acting for
or on behalf of, or claiming through it, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of each Releasee above that
it will not sue (at law, in equity, in any regulatory proceeding or otherwise)
any Releasee on the basis of any claim released, remised and discharged by such
Person pursuant to the above release. Each Borrower further agrees that it shall
not dispute the validity or enforceability of the Financing Agreement or any of
the other Loan Documents or any of its obligations thereunder, or the validity,
priority, enforceability or the extent of the Agent’s Lien on any item of
Collateral under the Financing Agreement or the other Loan Documents. If any
Borrower or any of its respective successors, assigns, or officers, directors,
employees, agents or attorneys, or any Person acting for or on behalf of, or
claiming through it violate the foregoing covenant, such Person, for itself and
its successors, assigns and legal representatives, agrees to pay, in addition to
such other damages as any Releasee may sustain as a result of such violation,
all attorneys’ fees and costs incurred by such Releasee as a result of such
violation.

8.     Miscellaneous.

(a)    This Ninth Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original, but all of which taken together shall constitute one and the
same agreement.

(b)    Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Ninth Amendment for any
other purpose.

(c)    This Ninth Amendment shall be governed by, and construed in accordance
with, the laws of the State of New York.

(d)    Each Borrower hereby acknowledges and agrees that this Ninth Amendment
constitutes a “Loan Document” under the Financing Agreement. Accordingly, it
shall be an Event of Default under the Financing Agreement if (i) any
representation or warranty made by a Borrower under or in connection with this
Ninth Amendment shall have been untrue,

 

-6-



--------------------------------------------------------------------------------

false or misleading in any material respect when made, or (ii) a Borrower shall
fail to perform or observe any term, covenant or agreement contained in this
Ninth Amendment.

(c)    The Borrowers will pay on demand all reasonable out-of-pocket costs and
expenses of the Agent and the Lenders in connection with the preparation,
execution and delivery of this Ninth Amendment, including, without limitation,
the reasonable fees, disbursements and other charges of Schulte Roth & Zabel
LLP, counsel to the Agent and the Lenders.

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Ninth Amendment to be
executed and delivered as of the date first above written.

 

BORROWERS: ENHERENT CORP. By:   /s/    Pamela Fredette   Name: Pamela Fredette  
Title: CEO & President

 

AGENT and LENDER:

ABLECO FINANCE LLC, as lender and agent,
on behalf of itself and its affiliate assigns

By:   /s/    Daniel Wolf   Name: Daniel Wolf   Title: President